DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, 8 and 15 recites the limitation "a wireless interface" in line 10.  There is insufficient antecedent basis for this limitation in the claim. It is unclear to the examiner if the Applicant is referring to the wireless interface that was mentioned in line 9 or a new one. For examination purpose, the examiner is interpreting to be the same. Claim 2-7 and 9-10 depend on claim 1 and 8 respectively and therefore are rejected. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-5, 7-12 and 14-15 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Susi (US 2015/0374537). 
Regarding claim 1 and 8, Susi discloses a method and a wearable, compact therapeutic thermal control system comprising: a therapeutic component (fig.4A; warming/cooling blanket 310) configured to be removably attached to the body of a user; a thermal control module (see annotated figure below) fluidically coupled to the therapeutic component (blanket 310) and configured to be worn by the user ([0054], “The thermal management system may be a portable system such that it can be transported with the patient for use continuous treatment before, during, and after the patient is in an MRI environment”), the thermal module comprising: a power supply ([0009]-[0010], see also [0046]); a controller (control unit 200); a wireless interface communicatively coupled to the controller (fig.1; interfaces and devices 115, see also [0027]); a wireless interface (fig.1; interfaces and devices 115, see also [0027]) coupled to the controller (fig.1); an electrothermal device having a first surface (see annotated figure below), a second surface (see annotated figure below), and electrical terminals communicatively coupled to the controller; a heatsink/fan (see annotated figure below) subassembly thermally coupled to the first side of electrothermal device (see annotated figure below); a heat exchanger block (heating module 430) thermally coupled to the second side of the electrothermal device (see annotated figure below); and a pump (pump 150) device configured to cause flow of a working fluid through the heat exchanger block and the therapeutic component (see annotated figure below); wherein the controller (fig.2; mode selection section 230) is configured to operate the electrothermal device in at least two modes: a first mode in which heat energy is removed from the working fluid via the heat exchanger block, and a second mode in which heat energy is supplied to the working fluid via the heat exchanger block ([0040], see also [0046]-[0048]); wherein the controller operates the electrothermal device in response to a command received from a mobile device communicatively coupled to the wireless interface ([0035], “a user may view the user interface on a tablet, smartphone, or computer screen, and may interact with various buttons and actionable elements through a mouse, voice command, and/or touch screen depending on the embodiment.”).

    PNG
    media_image1.png
    774
    799
    media_image1.png
    Greyscale

Regarding claim 2 and 9, Susi discloses wherein the controller is configured to operate the electrothermal device in a third, thermal contrast mode in which heat energy is alternately removed and supplied to the working fluid via the heat exchanger block ([0040], [0046], see also [0048]).
Regarding claim 3 and 10, Susi discloses wherein the therapeutic component is selected from the group consisting of cooling pads, leg braces, arm/elbow braces, back braces, face pads, virtual reality headsets, comfort pads, and motorcycle helmets. The blanket 310 can be used as a comfort pad [0023]. 
Regarding claim 4 and 11, Susi discloses wherein the thermal control module is configured to be secured to at least one of: a user's arm, a user's waist, a user's leg, or a user's head. The blanket 310 can be secured on user arm, waist, let and head [0023]. 
Regarding claim 5 and 12, Susi discloses wherein the electrothermal device comprises at least one Peltier component [0046].
Regarding claim 7 and 14, Susi discloses wherein the therapeutic component is configured to be fixed to an anatomical feature of a non-human animal. The thermal blanket 310 is configured to be fixed to an anatomical feature of a non-human animal [0023]. 
Regarding claim 15, Susi discloses a wearable, compact therapeutic thermal control system comprising: a therapeutic component configured to be removably attached to the body of a user (fig.4A; warming/cooling blanket 310); a thermal control module (see annotated figure below) fluidically coupled to the therapeutic component and configured to be worn by the user, the thermal module comprising: a power supply ([0009]-[0010]); a controller (control unit 200); a wireless interface communicatively coupled to the controller (fig.1; interfaces and devices 115, see also [0027]); a wireless interface coupled to the controller (fig.1; interfaces and devices 115, see also [0027]); a Peltier device [0046] having a first surface (see annotated figure below), a second surface (see annotated figure below), and electrical terminals communicatively coupled to the controller; a heatsink/fan subassembly thermally coupled to the first side of Peltier device ([0046]-[0048]); a heat exchanger block thermally coupled to the second side of the Peltier device (see annotated figure below, see [0046]-[0048]); and a pump device (pump 150, see also see annotated figure below) configured to cause flow of a working fluid through the heat exchanger block and the therapeutic component; wherein the controller is configured to operate the Peltier device in at least two modes: a first mode in which heat energy is removed from the working fluid via the heat exchanger block, a second mode in which heat energy is supplied to the working fluid via the heat exchanger block  ([0040], see also [0046]-[0048]); and a third mode in which heat energy is alternately removed and supplied to the working fluid via the heat exchanger block ([0040], see also [0046]-[0048]); wherein the controller operates the Peltier device in response to a command received from an application running on a mobile device communicatively coupled to the wireless interface ([0035], “a user may view the user interface on a tablet, smartphone, or computer screen, and may interact with various buttons and actionable elements through a mouse, voice command, and/or touch screen depending on the embodiment.”); and wherein the therapeutic component is selected from the group consisting of cooling pads, leg braces, arm/elbow braces, back braces, face pads, virtual reality headsets, comfort pads, and motorcycle helmets. The thermal blanket 310 is configured to be fixed to an anatomical feature of a non-human animal [0023]. 

    PNG
    media_image1.png
    774
    799
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over  Susi (US 2015/0374537) in view of Patience et al. (US 2009/0312823).
Regarding claim 6 and 13 Susi discloses wherein the electrothermal device comprises Peltier components.  However, Susi does not disclose a pair of Peltier components coupled in parallel to the heat exchanger block.
Patience teaches a personal, portable heating and cooling system for an individual includes a thin, flexible pad and a control unit in fluid communication with the pad for regulating the temperature of a heat transfer fluid flowing between the pad and the control unit (abstract). Patience further teaches the system comprises the thermoelectric unit 16 has opposed sides 80a and 80b with a plurality of Peltier devices 85 in contact with these sides (fig.8A). Patience teaches a pair of Peltier components coupled in parallel to the heat exchanger block (fig.8A).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the device of Susi with a pair of Peltier as taught by Patience for the purpose of using the device is a wider range if needed. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGIST S DEMIE whose telephone number is (571)270-5345. The examiner can normally be reached Monday-Friday 8am-5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-2721213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIGIST S DEMIE/Primary Examiner, Art Unit 3794